IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


TROY WESTON v. TONY PARKER, WARDEN (STATE OF TENNESSEE)

                Direct Appeal from the Circuit Court for Lauderdale County
                               No. 6185 Joe H. Walker, Judge



                     No. W2007-02815-CCA-R3-HC - Filed April 25, 2008



       The Petitioner, Troy Lee Weston, appeals the lower court's denial of his petition for habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court pursuant
to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner has failed to comply with the
procedural prerequisites for seeking habeas corpus relief. Accordingly, we affirm the trial court's
dismissal.


Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES and J.C. MCLIN ,
JJ., joined.

Troy Lee Weston, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Michael Moore, Solicitor General; Elizabeth
B. Marney, Assistant Attorney General, for the appellee, State of Tennessee.


                                  MEMORANDUM OPINION


        The Petitioner, Troy Weston, alleges that he entered guilty pleas in the Humphreys County
Circuit Court to one count of possession of anhydrous ammonia, one count of aggravated assault,
and one count of escape. He alleges that the judgments were entered on September 25, 2002.
According to the Petitioner, he received an effective eight year sentence for these convictions and



                                                  1
this sentence was ordered to run consecutive to an undefined sentence received in Lewis County.
The Petitioner is currently confined at the West Tennessee State Penitentiary.

          On November 2, 2007, the Petitioner filed a petition for the issuance of the writ of habeas
corpus. As grounds for relief, the Petitioner asserted that “he was a range I standard offender, but
sentenced to two separate 3 year sentences, for two separate class E felonies.” Accordingly, he
argued that his sentence “is outside the sentencing guidelines.” Additionally, he asserted that, due
to the illegality of the sentences imposed, his guilty pleas were not knowingly and voluntarily
entered. By order entered November 7, 2007, the lower court denied habeas corpus relief, making
the following findings of fact and conclusions of law:

          Petitioner did not attach any of the judgment sheets to his petition. Petitioner did not
          attach a copy of the judgment causing the restraint or a copy of the record of the
          proceedings, per T.C.A. 29-21-107, and the petition is subject to summary dismissal.
          State ex rel. Wood v. Johnson, 393 S.W.2d 135.

          Petitioner alleges that he entered a plea of guilty. Petitioner alleges his sentence was
          not within the proper range. A plea-bargained sentence is legal so long as it does not
          exceed the maximum punishment authorized for the plea offense. Hoover v. State,
          215 S.W.3d 776 (2007).

          ...

          The Court finds that the criminal court had jurisdiction to sentence the defendant to
          the sentence that he received and that the sentence has not expired according to the
          allegations in the petition. . . .


    The Petitioner timely filed a notice of appeal document.1

        The Tennessee Constitution guarantees a convicted criminal defendant the right to seek
habeas corpus relief. See Tenn. Const. art. I, § 15. However, the grounds upon which habeas corpus
relief will be granted are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A petition
for habeas corpus relief may only be granted when the judgment is shown to be void, rather than
merely voidable. Id. A judgment is void only when it appears upon the face of the judgment or the
record of the proceedings upon which the judgment is rendered that the convicting court was without
jurisdiction or authority to sentence a defendant or that a defendant's sentence has expired. Archer
v. State, 851 S.W.2d 157, 164 (Tenn. 1993). On the other hand, a voidable judgment or sentence is


1
 Although the notice of appeal document is stamp-filed December 10, 2007, the certificate of service attached to the
notice of appeal document reflects that the Petitioner on December 7, 2007. The State does not contest the
timeliness of the notice of appeal document.

                                                         2
one which is facially valid and which requires evidence beyond the face of the judgment or the
record of the proceedings to establish its invalidity. Taylor, 995 S.W.2d at 83.

       A petitioner bears the burden of establishing a void judgment or illegal confinement by a
preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). Furthermore, it
is permissible for a court to summarily dismiss a habeas corpus petition, without the appointment
of counsel and without an evidentiary hearing, if there is nothing on the face of the record or
judgment to indicate that the convictions or sentences addressed therein are void. Passarella v.
State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

       The State has filed a motion requesting that this Court affirm the lower court's decision.
Specifically, the State asserts that the Petitioner has failed to carry his burden of showing that his
convictions were void or that his sentences have expired.

        The Petitioner failed to attach the judgments of conviction which he challenges in his
petition. The procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Summers v. State, 212 S.W.3d 251, 260 (Tenn. 2007). The formal
requirements for an application for habeas corpus relief are codified at 29-21-107, Tennessee Code
Annotated, and a trial court may properly choose to dismiss a petition for failing to comply with the
statutory procedural requirements.” In the present case, the Petitioner failed to adhere to the
mandatory requirements for habeas corpus petitions. Specifically, the Petitioner failed to include
a copies of the judgments of conviction under which he claims he is illegally detained. See T.C.A.
§ 29-21-107(b)(2). This reason alone provides adequate justification for summary dismissal of the
petition. See Faulkner v. State, 226 S.W.3d 358, 365 (Tenn. 2007).


       When an opinion would have no precedential value, the Court of Criminal Appeals may
affirm the judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment or action is not a
determination of guilt, and the evidence does not preponderate against the finding of the trial judge.
See Tenn. R. Ct. Crim. App. 20. We conclude that this case satisfies the criteria of Rule 20.
Accordingly, it is ordered that the State's motion is granted. The judgment of the trial court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                       ___________________________________
                                                                  ALAN E. GLENN, JUDGE




                                                  3